PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/437,401
Filing Date: 11 Jun 2019
Appellant(s): Veeravasarapu et al.



__________________
Mark E. Nikolsky
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 08/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
11/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 6, 7, 8, 13, 14, 16, 18, 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2017/0039765 A1, and further in view of Ford et al., US 2018/0144555 A1.

4.         As per claim 1, Zhou discloses: A system for generating a simulated scene from open map data for training a machine learning system, comprising:
           a simulation computer system; (Zhou, ¶224, “the computer device 2100 can include one or more software programs 2112 that enable the functionality of the features described herein. The one or more software programs 2112 can include instructions that cause the one or more processors 2102 to perform the processes, functions, and operations described herein.”)
means for receiving open map data; (Zhou, ¶75, “As shown in Table 1, some of the datasets, including Open Street Maps, aerial maps, DEM, and LiDAR, may be static, and thus can be stored locally based on the task profiles or travel paths/destinations.”, ¶92, “The overlay engine 505 can communicate with open source map providers to obtain open source map and related data 525.”)
means for receiving texture map data;  (Zhou, ¶185, “To overlay the route information onto the map, three textures indicating start, end and transit points can be drawn for each route. In addition, the route can be rendered as several path quads for each itinerary segment. The image texture coordinates can again be calculated so that the textures always face the third-person viewpoint.” )
a scene generation software engine executed by the simulation computer system, the scene generation software engine causing the simulation computer system (Zhou, ¶224, “the computer device 2100 can include one or more software programs 2112 that enable the functionality of the features described herein. The one or more software programs 2112 can include instructions that cause the one or more processors 2102 to perform the processes, functions, and operations described herein.”) to: 
generate a three-dimensional (3D) scene layout using the open map data and the texture map data; (Zhou, ¶136, “To improve the visual effects, especially from a virtual perspective, a 3D drone model (MQ-9 predator), the environment map or the skybox, and the earth globe to the virtual world can be added to the present system. In order to support a greater number of 3D model formats, a third party library Open Asset Import Library (Assimp) (http://assimp.sourceforge.net/) can be integrated in the OverlaySDK, which imports various well-known 3D model formats in a uniform manner and exports 3D files therefore is suitable as a general-purpose 3D model converter.”, and ¶137, “For the UAV display, an open-source MQ-9 predator model can be used and the Assimp Viewer can be used to export it to one with a better format. A mesh asset loader can then be added and generated the vertex data by recursively visiting the model tree nodes. The vertex data contains position, normal and texture coordinates. A DX11Mesh object that contains the effect and vertex buffer object is then generated. To render the textured 3D model, a UAVOverlay class and an effect file is added.)”
capture the scene layout from a plurality of different camera view points; (Zhou,  Figure 10A , and ¶18, “creating, by a processor, a geographically-referenced scene model based on a virtual sensor coordinate system that is registered to the sequence of video images; overlaying the supplemental information onto the geographically-referenced scene model by rendering geo-registered data from a 3D perspective that matches a corrected camera model; creating a video stream of a virtual representation from the scene from the perspective of the camera based on the overlaying; and providing the video stream to a UIto be render onto a display.)”and 

5.         Zhou doesn’t expressly disclose: generate machine learning training data using the captured scene layout.  

6.         Ford discloses:  generate machine learning training data using the captured scene layout.  (Ford, ¶64, "the identification component 104 can employ one or more machine learning techniques (e.g., to identify window boundaries, to identify skylight boundaries, to identify door boundaries, etc.). In one example, the identification component 104 can employ a training data set of window frames and/or the identification component 104 can categorize data"; "Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed")

7.            Zhou is analogous art with respect to Ford because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of installing the process of generating machine learning training data using the captured scene layout as taught by Ford into the teaching of Zhou.  The suggestion for doing so would identify the boundaries of the objects, and categorize data. Therefore, it would have been obvious to combine Ford with Zhou.

8.         As per claim 4, Zhou in view of Ford discloses: The system of Claim 1, wherein the scene generation software engine further causes the simulation computer system to perform a stochastic process on the scene layout to add virtual objects to the scene layout.  (Zhou, ¶46, “In one example of an implementation, a server-based system is provided to overlay arbitrary sets of geo-referenced supplemental data onto UAV video in real-time.”, and ¶52, “The UI can provide controls for video functions such as play, pause, and stop, allow for selection from a static list of overlay datasets (supplemental data), enable end-users to apply one or more overlay layers.”)

9.         As per claim 6, Zhou in view of Ford discloses: The system of Claim 1, wherein the scene generation software engine further causes the simulation computer system to project buildings, roads, vegetation, and bodies of water as two- dimensional planes.  (Ford, ¶23, “Determining and/or generating data for an opening area (e.g., a window, a door, a skylight, etc.) can be employed in connection with a 3D reconstruction system that can facilitate automatic and/or semi-automatic generation of 3D models of real-world locations (e.g., houses, apartments, construction sites, office spaces, commercial spaces, other living spaces, other working spaces, etc.). A 3D reconstruction system can employ two-dimensional (2D) image data…”)

10.      As per claim 7, Zhou in view of Ford discloses:  The system of Claim 6, wherein the scene generation software engine further causes the simulation computer system to add heights to each building plane and each building polygon.(Ford, ¶32, “A flat surface can be characterized by a 2D region on a plane associated with captured 3D data. The identification component 104 can identify a flat surface associated with captured 3D data by identifying a plane within a mesh (e.g., mesh data). In an aspect, the identification component 104 can identify flat surfaces in captured 3D data based on an iterative method such as, for example, RANSAC. For example, the identification component 104 can select a certain surface area and/or a certain number of edges, vertices, or triangles that are associated with a common plane in captured 3D data. Planes that comprise a particular size (e.g., surface area, height, width, etc.) and/or a particular angle (e.g., an angle corresponding to walls or ceilings) can be identified as a flat surface.”)

11.       As per claim 8, Zhou in view of Ford discloses: The system of Claim 7, wherein the scene generation software engine further causes the simulation computer system to store road lanes as polygons. (Zhou, ¶80, “The area is subdivided into smaller regions with image tile and data from each overlay reference set (elevation, road networks, satellite, etc.) is indexed and stored for each...”, and ¶82, “Besides the memory cache, the SQLite cache class can also be added to store/retrieve data tiles to/from the database where the data retrieval is based on the tile bounds.”, and also )
Email: www.sternekessler.com

12.      As per claim 13,  Zhou in view of Ford discloses: The system of Claim 1, wherein the scene generation software engine further causes the simulation computer system to capture aerial and ground views using different camera viewpoints and extract images or videos including semantic labels associated with the captured aerial and ground “creating, by a processor, a geographically-referenced scene model based on a virtual sensor coordinate system that is registered to the sequence of video images; overlaying the supplemental information onto the geographically-referenced scene model by rendering geo-registered data from a 3D perspective that matches a corrected camera model; creating a video stream of a virtual representation from the scene from the perspective of the camera based on the overlaying; and providing the video stream to a UIto be render onto a display.)”, and ¶90)

13.          Claims 14, 16, 18, 19, 20, and 25, which are similar in scope respectively to claims 1, 4, 6, 7, 8, and 13, are thus rejected under the same rationale.

14.          Claims 5, 12, 17, and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2017/0039765 A1, and in view of Ford et al., US 2018/0144555 A1, and further in view of Gipps et al., US 20080215390  A1.

15.      As per claim 5, Zhou in view of Ford discloses:  The system of Claim 1, wherein the scene generation software engine further causes the simulation computer system to add simulated lighting (Zhou, ¶145, “The algorithms are too dependent on lighting and surface textures, thus the same physical features photographed by different sensors at different times of day or year simply do not match.”)


.
17.       Gipps discloses: the scene generation software engine further causes the simulation computer system to add weather conditions to the scene layout. (Gipps, ¶20, “In an embodiment a project database may be created from terrain data and the client-based GUI may display the terrain data as colors to indicate altitude…Additional data relating to factors such as geology types, costs, crossing rules, noise zones, water currents, weather patterns, or line-of-sight may also be imported digitally or input manually..” )

 18.    Gipps is analogous art with respect to Zhou in view of Ford because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of installing the process of that the scene generation software engine further causes the simulation computer system to add weather conditions to the scene layout, as taught by Gipps into the teaching of Zhou in view of Ford.  The suggestion for doing so would allow a real time information of the geographical area. Therefore, it would have been obvious to combine Gipps with Zhou in view of Ford.

19.          As per claim 12, Zhou in view of Ford, and further in view of Gipps discloses: The system of Claim 1, wherein the scene generation software engine further causes Exporting drawing files to CAD software may allow the construction design to begin in a short timeframe after the final path is selected.”). The proposed combination as well as the motivation for combining the references presented in the rejection of claim 5 apply to this claim and are incorporated herein by reference.

20.          Claims 17, and 24, which are similar in scope respectively to claims 5, and 12, are thus rejected under the same rationale.

21.          Claims 2,3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2017/0039765 A1, and in view of Ford et al., US 2018/0144555 A1, and further in view of Peterson et al., US 2010/0197318 A1.

22.      As per claim 2, Zhou in view of Ford discloses: The system of Claim 1, (See rejection of claim 1 above.)

23.       Zhou in view of Ford doesn’t expressly disclose: the scene generation software engine further causes the simulation computer system to present a bounding box to a user of the simulation computer system.

24.       Peterson discloses: the scene generation software engine further causes the simulation computer system to present a bounding box to a user of the simulation “First, upon receiving a historical request, the history manager 56 establishes a bounding box for the historical request based on the POI or the AOI for the historical request (step 1700).” )

25.          Peterson is analogous art with respect to Zhou in view of Ford because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of installing the process of that the scene generation software engine further causes the simulation computer system to present a bounding box to a user of the simulation computer system, as taught by Peterson into the teaching of Zhou in view of Ford.  The suggestion for doing so would allow the user to identify a relevant geographical area for an object. Therefore, it would have been obvious to combine Peterson with Zhou in view of Ford.

26.      As per claim 3, Zhou in view of Ford, and in view of Peterson discloses: The system of Claim 2, wherein the bounding box allows the user to define a geographical region of interest.  (Peterson, ¶151, “Note that while a bounding box is used in this example, other geographic shapes may be used to define a bounding region for the historical request (e.g., a bounding circle). In this embodiment, the historical request is from a mobile device of a requesting user, which in this example is the user 20-1. If the historical request is for a POI, the bounding box is a geographic region corresponding to or surrounding the POI.”)



WITHDRAWN REJECTIONS

28. 	The rejection of claims 9-11, and 21-23 submitted on 11/18/2020 has been withdrawn. 

Allowable Subject Matter

29.	 Claims 9-11, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims


(2) Response to Arguments
Appellant argues on page 11: “Zhou and Ford Do Not Teach or Suggest “generat[ing] machine learning training data using the captured scene layout””
Examiner respectfully disagrees:
The reference Ford disclosed in paragraph 64:”The identification component 104 can employ one or more machine learning techniques (e.g., to identify window boundaries, to identify skylight boundaries, to identify door boundaries, etc.). In one example, the identification component 104 can employ a training data set of window frames and/or the identification component 104 can categorize data" "Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed.". This portion of the reference Ford shows that a training data set of window frames is used by one or more machine learning techniques to identify the window boundaries,  skylight boundaries, and door boundaries. The training data is obviously generated by capturing layouts such as the window boundaries, skylight boundaries, and door boundaries. .  Furthermore the applicant admits that the reference Ford discloses training data related to do scene layout: “merely states that the training data could relate to window ,frames, skylight frames, or door frames.”


Appellant argues on page 14: “The Office Action Fails to Make a Clear Articulation of the Reasons Why the Claimed Invention Would Have Been Obvious.”
	Examiner respectfully disagrees:
a)  Zhou is directed to:  “Combining 3d map data on a created a virtual 3D model of a captured scene.”
b) Ford is directed to:  “three-dimensional (3D) modeling, by generating data for an architectural opening area associated with a captured 3D model.”
c) Both references discuss associating image data with a 3d model.
 The combined references show obviousness because they are analogous art to claim 1.  The references are from the same field of endeavor, and/or are reasonably pertinent to the problem of providing an accurate simulation while associating image data with a 3d model.  The suggestion for doing so would provide an accurate identification of the image object to be correctly associated to a 3D model. It would have been obvious to modify the teaching of Zhou to achieve the generated simulated scene of claim 1 in view of the teachings of Ford.  

C) Appellant argues on page 15: “ A Person of Ordinary Skill in the Art Would Not Modify Zhou in view of Ford.”
Examiner respectfully disagrees: 
A person having ordinary skill in the art (PHOSITA) at the time the invention was made would find it obvious to modify Zhou with the teachings of  Ford.  Zhouh discloses “Combining 3d map data on a created a virtual 3D model of a captured scene.”, and the 
Zhou discloses in paragraph 18:”  correcting, by a processor, an error in the sensor metadata using a reconstruction error minimization technique; creating, by a processor, a geographically-referenced scene model based on a virtual sensor coordinate system that is registered to the sequence of video images; overlaying the supplemental information onto the geographically-referenced scene model by rendering geo-registered data from a 3D perspective that matches a corrected camera model.” 
 Ford discloses in paragaraph 64: “In certain implementations, the identification component 104 can employ one or more machine learning techniques (e.g., to identify window boundaries, to identify skylight boundaries, to identify door boundaries, etc.). In one example, the identification component 104 can employ a training data set of window frames and/or the identification component 104 can categorize data as a part of a window frame or a view out a window.”, and “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed in connection with the identification component 104 and/or in connection with the claimed subject matter. In an aspect, a classifier can map an input attribute vector, x=(x1, x2, x3, x4, xn), to a confidence that the input belongs to a class, such as by f(x)=confidence(class). Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to prognose or infer an action that a user desires to be automatically performed. A support vector machine (SVM) is an example of a classifier that can be employed. ”    	Consequently, a PHOSITA would incorporate the teachings of Ford into Zhou for appropriately obtaining corrected image object to be associated to a 3D model to avoid reconstruction error . Therefore, claim 1 is rendered obvious to a PHOSITA at the time the invention was made. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABDERRAHIM MEROUAN/             Primary Examiner, Art Unit 2619                                                                                                                                                                                           

Conferees:
/MARK K ZIMMERMAN/           Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                             
/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.